Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses a phrase that can be implied: “..this patent outline a system for …”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (US 20090322536 A1) in view of Valeriano et al. (US 20070188342).

Regarding claim 1, Ravi discloses a method for locating a movable asset ([0002], 1st sentence; [0010]; [0013], 1st sentence; [0017]; claim 3; wherein determining the location of a tag is disclosed, a tag can be attached to any asset), the method comprising:
st and 2nd wireless communication types would be the WiFi and RFID);
5moving the movable device (inherent and obvious since tag reader would be moved around to read tags);
6as the movable device moves, determining communication between a third 7wireless communication circuit of the first type in the movable asset and the first communication 8circuit, and determining communication between a fourth communication circuit of the second 9wireless communication type in the movable asset and the second communication circuit ([0004] discloses tag with dual-mode, hence 3rd and 4th circuit in the tag would correspond to the WiFi and RFID circuits in the tag);
and 10 determining location based upon both the 11determination of communication between a third wireless communication circuit of the first type 12in the movable asset and the first communication circuit and the determination of communication between a fourth communication circuit of the second wireless communication type in the movable asset and the second communication circuit ([0022] discloses determining the location of the tag based on dual-mode; [0004] discloses using dual-mode to improve accuracy).
Ravi does not disclose displaying a range of possible locations of the movable asset. 

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Valeriano in the system of Ravi because using a display will allow the user to quickly determine the position, as is well known in the art.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to tag location:

Meredith et al. (US 20170142639) discloses locating physical assets via near field communication nodes.

Edge et al. (US 20150169597) discloses Methods And Systems For Locating Items And Determining Item Locations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632